DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                               STEPHEN KING,
                                  Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D19-2563

                           [December 19, 2019]

   Appeal of order denying rule 3.853 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Martin S. Fein, Judge;
L.T. Case No. 14-619CF10A.

   Stephen King, Cross City, pro se.

   No appearance required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., TAYLOR and CIKLIN, JJ., CONCUR.

                           *           *         *

   Not final until disposition of timely filed motion for rehearing.